
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5730
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received
		
		
			August 3, 2010
			Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To rescind earmarks for certain surface
		  transportation projects.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Earmark
			 Rescission, Savings, and Accountability Act.
		2.Rescission of
			 allocated project funds
			(a)ISTEA and
			 STURAAThe unobligated
			 balances available on December 31, 2010, under sections 1103(b), 1104(b),
			 1105(f), 1106(a), 1106(b), 1107(b), and 1108(b) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (Public Law 102–240) and subsections
			 (c) and (d) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987 (Public Law 100–17) are
			 rescinded.
			(b)TEA
			 21The unobligated balance available on September 30, 2011, under
			 section 1602 of the Transportation Equity Act for the 21st Century
			 (Public Law
			 105–178) for each project for which less than 10 percent of the
			 amount authorized for such project under such section has been obligated is
			 rescinded.
			3.Repeal of
			 Appalachian Development Highway System Corridor DesignationSection 1117(d) of the Transportation Equity
			 Act for the 21st Century (112 Stat. 161) is repealed and the designation made
			 by that section shall no longer be effective.
		4.Rescission of
			 undesignated high priority project fundsOf the amounts authorized for fiscal years
			 2005 through 2009 in section 1101(a)(16) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law
			 109–59) to carry out the high priority projects program under
			 section
			 117 of title 23, United States Code, that are not allocated for
			 projects described in section 1702 of such Act, $8,190,355 are
			 rescinded.
		5.ReportNot later than October 31, 2011, and not
			 later than October 31 of each year thereafter, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report identifying each project authorized under section 1602 of the
			 Transportation Equity Act for the 21st Century (Public Law
			 105–178), sections 1301, 1302, 1702, and 1934 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (Public Law
			 109–59), and
			 section
			 144(f) of title 23, United States Code, that has inactive funds
			 or that has been completed in the previous fiscal year. Such report shall
			 include, for each such project—
			(1)the amount of funds authorized under such
			 section;
			(2)the unobligated balance of such funds;
			 and
			(3)a reference to the public law, section
			 number, and project number under which such project was authorized.
			
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk
		
	
